his claim that he had requested a direct appeal is supported by substantial
                   evidence in the record, see Lader v. Warden, 121 Nev. 682, 686, 120 P.3d
1164, 1166 (2005), and appellant failed to demonstrate any other reason
                   why he would have reasonably believed that counsel was in fact pursuing
                   a direct appeal. Accordingly, appellant failed to demonstrate cause for the
                   delay. We therefore conclude that the district court did not err in denying
                   the petition as procedurally barred, and we
                               ORDER the judgment of the district court AFFIRMED.




                                                                  Atlebt Cloy
                                                                          •           J.
                                                      Pickering



                                                       —CL"lrezmzin7
                                                      Parraguirre
                                                                                      J.



                                                            tt(Att   ____             J.
                                                      Saitta


                   cc: Hon. Valerie Adair, District Judge
                        Jose M. Martinez
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    40.